

116 HR 3608 IH: To amend title 38, United States Code, to improve the ability of veterans to receive in-state tuition using educational assistance administered by the Secretary of Veterans Affairs.
U.S. House of Representatives
2019-07-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3608IN THE HOUSE OF REPRESENTATIVESJuly 2, 2019Mr. David P. Roe of Tennessee (for himself and Mrs. Luria) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to improve the ability of veterans to receive in-state
			 tuition using educational assistance administered by the Secretary of
			 Veterans Affairs.
	
		1.Requirements for in-State tuition
 (a)In generalSection 3679(c) of title 38, United States Code, is amended— (1)in paragraph (2)(A), by striking less than three years before the date of enrollment in the course concerned; and
 (2)in paragraph (4)— (A)by striking It shall and inserting (A) It shall; and
 (B)by adding at the end the following new subparagraph:  (B)To the extent feasible, the Secretary shall make publicly available on the internet website of the Department a database explaining any requirements described in subparagraph (A) that are established by a public institution of higher learning for an individual to be charged tuition and fees at a rate that is equal to or less than the rate the institution charges for tuition and fees for residents of the State in which the institution is located. The Secretary shall disapprove a course of education provided by such an institution that does not provide the Secretary—
 (i)an initial explanation of such requirements; and (ii)not later than 90 days after the date on which any such requirements change, the updated requirements..
 (b)ApplicationThe amendments made by this section shall apply with respect to a quarter, semester, or term, as applicable, commencing on or after August 1, 2020.
			